DETAILED ACTION
This is an Office action based on application number 16/239,522, filed 3 January 2019. Claims 1-4, 7-15, 18-30, and 32-33 are pending. Claims 5-6, 16-17, 31, and 34-60 are canceled.
Amendments to the claims, filed 2 September 2020, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 March 2021 has been entered.

Withdrawn Rejections
The prior art rejections, made of record in the previous Office action mailed 24 November 2020, are withdrawn due to Applicant’s amendments and arguments in the response filed 25 March 2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4, 7-15, 19-28, 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Guerrera (US Patent No. 8,118,161) (Guerrera) in view of Parker (US Patent No. US 6,505,735 B1) (Parker).

Regarding claims 1, 7-10, and 19-27, Guerrera discloses a cigarette or other tobacco product package constructed with a sealed outer overwrap, see abstract.  As 120 is applied over a package 100, and a second film overwrap 130 is applied over the first film. The overwraps are wrapped around the front, rear, and side faces and their ends are folded to close over the top and bottom faces of the package, see id.  The overwrap may be formed of polyethylene terephthalate, see col. 6, lines 42-59, reading on a polymer material. An adhesive layer 124 is applied to either the external surface of the first overwrap 120 or the interior surface of the second overwrap 130, or to both, see col. 5, lines 7-20. The adhesive may be a heat-seal adhesive applied to encompass all seam surfaces, see col. 5, lines 37-51. This reads on the claimed permanent adhesive applied to one or more panels.
	Further, the overwrap of Guerrera includes a plurality of fold lines which form the various claimed panels and side flaps, as seen in FIG. 1B, reproduced below with the Examiner’s annotations.  Note that some of the side edge and bottom edge fold lines are located on the back of the pack and are not visible in the figure.  However, a rectangular parallelepiped is presumed for the shape of the consumer pack, see Guerrera at col. 1, lines 24-27. These read on the first through sixth transverse fold lines and the plurality of panels as claimed.

    PNG
    media_image1.png
    426
    675
    media_image1.png
    Greyscale

	Guerrera further discloses that in use, the outer wrapper materials may be removed from the outer container and partly discarded at col. 9, lines 29-32. This disclosure is construed to teach that part of the outerwrapper remains on the outer container during use, and at least a portion has been removed and discarded. Therefore, the outer wrapper of Guerrera is construed to partially cover the pack for consumable goods, as claimed, during the intended use of the invention.
	Guerrera does not specify a pull tab with a resealable adhesive on the pull tab in combination with the polymer material sheet. Guerrera further does not explicitly disclose an upper front panel connected along a first transverse fold line to the pull tab.
	However, Parker discloses a lamella for a resealable enclosure of a cigarette pack comprising a handling tab connected to the main portion of the lamella by a connective hinge (col. 1, lines 22-35). Parker further discloses that a temporary 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the tab of Parker to the packing of Guerrera in order to arrive at the claimed invention. The motivation for doing so would have been that the tab provides a means for an operator to handle/open the packaging more conveniently.
	By combining the pull tab of Parker with the packaging of Guerrera, it is construed that an upper front panel connect by a first transverse fold line to the pull tab is formed.

Regarding claims 2-4, Guerrera teaches including the heat-sealing adhesive over substantially the entire outer surface of the overwrap, reading on the permanent adhesive on all of the one or more panels to adhere to all of the exterior walls of the pack as claimed, see col. 5, lines 21-36.

Regarding claim 11, by forming the overwrap of Guerrera with the resealable flap member of Duan, the pull tab will be configured to resealably adhere to at least a portion of a particular panel.

Regarding claims 12 and 15, as can be seen in FIG. 1B of Guerrera, the overwrap film covers a hinged lid of the pack including all of the multiple exterior walls.  See col. 1, lines 24-42 and col. 1, line 56 to col. 2, line 10.  This also covers 100% of the pack, meeting the limitations of claim 15.

Regarding claim 28, Guerrera teaches that the overwrap may be formed of polyethylene terephthalate, see col. 6, lines 42-59.
	Likewise, Parker teaches that the lamella is formed of plastics material such as polypropylene and polyester (col. 2, lines 17-19).

Regarding instant claim 30, Parker further discloses that if a tacky adhesive is extended to cover the surface of the tab, a mask is provided in the form of a varnish, wherein said varnish is construed to read on the deadening material. 

Regarding instant claim 33, FIG. 2 of Carter illustrates that the handling tab is substantially trapezoidal in shape.

Regarding instant claims 13-14, Guerrera discloses a cigarette or other tobacco product package constructed with a sealed outer overwrap, see abstract.  As shown in FIG. 1B and described at col. 4, line 64 through col. 5, line 6, a first film overwrap 120 is applied over a package 100, and a second film overwrap 130 is applied over the first film.  The overwraps are wrapped around the front, rear, and side faces and their ends are folded to close over the top and bottom faces of the package, see id.  The overwrap 124 is applied to either the external surface of the first overwrap 120 or the interior surface of the second overwrap 130, or to both, see col. 5, lines 7-20.  The adhesive may be a heat-seal adhesive applied to encompass all seam surfaces, see col. 5, lines 37-51.  This reads on the claimed permanent adhesive applied to one or more panels.
	Further, the overwrap of Guerrera includes a plurality of fold lines which form the various claimed panels and side flaps, as seen in FIG. 1B, reproduced below with the Examiner’s annotations.  Note that some of the side edge and bottom edge fold lines are located on the back of the pack and are not visible in the figure.  However, a rectangular parallelepiped is presumed for the shape of the consumer pack, see Guerrera at col. 1, lines 24-27. These read on the first through sixth transverse fold lines and the plurality of panels as claimed.

    PNG
    media_image1.png
    426
    675
    media_image1.png
    Greyscale

	Guerrera further discloses that in use, the outer wrapper materials may be removed from the outer container and partly discarded at col. 9, lines 29-32. This disclosure is construed to teach that part of the outerwrapper remains on the outer container during use, and at least a portion has been removed and discarded. Further, as can be seen in FIG. 1B of Guerrera, the overwrap film covers a hinged lid of the pack including all of the multiple exterior walls.  See col. 1, lines 24-42 and col. 1, line 56 to col. 2, line 10. Therefore, there exists an embodiment within in the scope of Guerrera that the outer wrapper exists over the hinged lid of the pack during use, and one of ordinary skill in the art would expect a fold line to form on the outer wrapper that matches that of the hinge of the hinged lid of the pack when the pack is opened. Said fold line is construed to meet the claimed fourth transverse fold line connecting an upper back panel (i.e., the portion of the outer wrapper covering the back of the hinged lid) to 
	Guerrera does not specify a pull tab with a resealable adhesive on the pull tab in combination with the polymer material sheet. Guerrera further does not explicitly disclose an upper front panel connected along a first transverse fold line to the pull tab.
	However, Parker discloses a lamella for a resealable enclosure of a cigarette pack comprising a handling tab connected to the main portion of the lamella by a connective hinge (col. 1, lines 22-35). Parker further discloses that a temporary adhesive is used to hold or assist in holding the tab (col. 3, lines 55-60). Said temporary adhesive is construed to meet the claimed releasable adhesive. Alternatively, FIG. 4 of Parker illustrates that a permanently tacky adhesive layer is present on the tab (col. 2, lines 12-16; col. 3, lines 55-60). Both the temporary adhesive and the permanently tacky adhesive are illustrated to cover an entire surface of the pull tab in FIGs. 3-4.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the tab of Parker to the packing of Guerrera in order to arrive at the claimed invention. The motivation for doing so would have been that the tab provides a means for an operator to handle/open the packaging more conveniently.
	By combining the pull tab of Parker with the packaging of Guerrera, it is construed that an upper front panel connect by a first transverse fold line to the pull tab is formed.

Claims 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Guerrera in view of Parker as applied to claim 1 above, and further in view of Duan (US Patent Application Publication No. US 2012/0177307) (Duan).

Regarding instant claim 29, Guerrera in view of Parker discloses the overwrap structure comprising a polymer selected from polyethylene terephthalate, as cited above, but does not explicitly disclose that the polymer material is a polyethylene.
	However, Duan relates to heat sealable, flexible wall, disposable packages that are also resealable (paragraph [0002]). Duan teaches that said packages are formed from laminates (paragraph [0016]) having an outer layer formed from a wide array of materials inclusive of polyethylene and polyethylene terephthalate (paragraph [0024]). Therefore, Duan is construed to establish that polyethylene and polyethylene terephthalate are art-recognized and functionally equivalent materials for the production of flexible wall packaging materials.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to form the structure of Guerrera using polyethylene. The motivation for doing so would have been that, as established by Duan, polyethylene and polyethylene terephthalate are art-recognized functionally equivalent materials for the formation of flexible wall packaging. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).

Regarding instant claim 32, Guerrera in view of Parker discloses the overwrap structure comprising a handling tab as cited in the rejection of claim 1, above, but does not explicitly disclose that said tab is substantially triangular in shape.
	However, Duan relates to heat sealable, flexible wall, disposable packages that are also resealable (paragraph [0002]). Duan further discloses that the packaging structure comprises various tabs for grasping, wherein said tabs may be in a variety of shapes such as, but not limited to a triangular shape (paragraph [0088]; FIG. 7). The tabs of Duan are considered to be analogous in form and function to the handling tab of Guerrera in view of Parker.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to form the handling tab of Guerrera in view of Parker such that it has the triangular shape of Duan. The motivation for doing so would have been that Duan establishes that a handing tab is not necessarily limited to any particular shape. Furthermore, the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976). See MPEP § 2144.04.

Answers to Applicant’s Arguments
In response to Applicant’s arguments, the rejections over the prior art made of record in the previous Office action are withdrawn and replaced by new grounds of rejection that address Applicant’s claim amendments.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/Scott R. Walshon/                                                                 Primary Examiner, Art Unit 1759                                                                                                                                       

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        11/18/2021